       Case 2:19-cv-14765-WBV-DMD Document 1 Filed 12/27/19 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

E.N. BISSO & SON, INC.                           §             CIVIL ACTION No.
                                                 §
VS.                                              §             SECTION
                                                 §
M/V BOUCHARD GIRLS, her tackle,                  §             DIVISION “      ”
furniture, apparel, appurtenances, etc. in       §
rem, and the Barge B. NO. 295, her tackle,       §             JUDGE:
furniture, apparel, appurtenances, etc. in       §
rem and BOUCHARD                                 §             MAGISTRATE:
TRANSPORTATION CO., INC. in                      §
personam                                         §

      VERIFIED COMPLAINT AND REQUEST FOR ORDER TO ARREST VESSELS

        NOW INTO COURT through undersigned counsel, comes E.N. Bisso & Son, Inc. ("E.N.

Bisso") and files this Verified Complaint against the M/V BOUCHARD GIRLS (the “M/V

BOUCHARD GIRLS”) and Barge B. NO. 295 (the “Barge”), and the respective tackle, furniture,

apparel, appurtenances for each vessel, in rem (together, the “Vessels”) and BOUCHARD

TRANSPORTATION CO., INC. in personam, (“Bouchard,” and together with the Vessels, the

“Defendants”), in support thereof, respectfully represents as follows:

                                                I.

       This is an admiralty and maritime action to foreclose upon a maritime lien for towage

services to the Vessels and for breach of a maritime contract or suit on open account, within the

jurisdiction of the United States of America and this Honorable Court pursuant to 28 U.S.C. § 1333

and within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure and the Supplemental

Rules Governing Certain Admiralty and Maritime Claims, specifically Supplemental Admiralty

Rules C and E. The Court also has jurisdiction over this action pursuant to the Federal Maritime

Lien Act 46 U.S.C. § 31341, et seq.


                                                1
      Case 2:19-cv-14765-WBV-DMD Document 1 Filed 12/27/19 Page 2 of 10



                                                II.

       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                               III.

       At all relevant times, E.N. Bisso was and is a corporation organized and existing under

the laws of the State of Louisiana. E.N. Bisso owns, operates and charters a fleet of tugboats that

it uses to provide marine towage and other services to its customers at points and places on the

Lower Mississippi River between Baton Rouge, LA, and Southwest Pass, LA.

                                               IV.

       Defendant Vessels are an Articulated Tug/Barge unit that comprises the Barge and its

towing vessel M/V BOUCHARD GIRLS bearing United States Coast Guard Documentation

Number 955450, IMO Number 8835102, admeasures 199 Gross Tons with a length of 121.9’

LOA, which is registered under the laws of the United States, as reflected in the U.S. Coast Guard

Maritime Information Exchange Report attached hereto and incorporated by reference as Exhibit

“A.” The M/V BOUCHARD GIRLS is currently located within this District and within the

jurisdiction of this Honorable Court, and more particularly at Belle Chasse Anchorage at Mile 74

Above Head of Passes on the Lower Mississippi River, near the Port of New Orleans.

                                                V.

       The M/V BOUCHARD GIRLS’ barge is the B. NO. 295, reportedly owned by the B. No.

195 Corp., upon information and belief, a division of Bouchard, bearing United States Coast Guard

Documentation Number 955449, IMO Number 8640569, admeasures 9,829 Gross Tons with a

length of 447.7’ LOA, which is registered under the laws of the United States, as reflected in the

U.S. Coast Guard Maritime Information Exchange Report and incorporated by reference as

Exhibit “B.” The Barge is “married” to the M/V BOUCHARD GIRLS and currently located

                                                2
      Case 2:19-cv-14765-WBV-DMD Document 1 Filed 12/27/19 Page 3 of 10



within this District and within the jurisdiction of this Honorable Court, and more particularly at

Belle Chasse Anchorage at approximately Mile 74 Above Head of Passes on the Lower Mississippi

River, near the Port of New Orleans.

                                               VI.

       The Vessels comprise the Barge acting as the tank vessel and the M/V BOUCHARD

GIRLS acting as the tug boat, propelling and maneuvering the Barge. The M/V BOUCHARD

GIRLS is positioned and “pinned” into a notch in the stern of the Barge. They are purposefully

built to operate in tandem and at all relevant times were connected and operated together.

                                               VII.

       At all material times herein, defendant Bouchard was and is a corporation organized under

the laws of State of New York, which is authorized to do and doing business within the jurisdiction

of this Honorable Court. Bouchard was and is the registered owner and/or operator of the Vessels.

Service of process may be made upon Bouchard by serving Morton S. Bouchard III at 48 South

Service Road, Suite 150, Melville, New York 11747.

                                      COUNT I
                             ARREST AND SALE OF VESSELS

                                              VIII.

       E.N. Bisso provides its tugboats for ship-assist towage services for docking and undocking

operations as well as assistance with anchoring, turning, holding in to berth and other forms of

towage of ocean-going vessels and tug/barge units like the Vessels.

                                                IX

       Bouchard is a barge company which owns and operates vessels for the transportation of

petroleum and other materials.



                                                3
      Case 2:19-cv-14765-WBV-DMD Document 1 Filed 12/27/19 Page 4 of 10



                                                 X.

       In the summer of 2019, Bouchard engaged E.N. Bisso to provide vessel support and towage

services to the Vessels in connection with Bouchard’s operations.

                                                 XI.

       Beginning on or about June 7, 2019 and continuing through August 15, 2019, E.N. Bisso

using its own or subcontracted tugboats provided towage services and other necessaries to the

Vessels on behalf of the Vessels and Bouchard.

                                              XII.

      The marine towage and other necessary services that E.N. Bisso provided to the Vessels

constitute necessaries under the Federal Maritime Lien Act, 46 U.S.C. § 31341, et seq.

                                              XIII.

        E.N. Bisso sent Bouchard, the owner and/or the operator of the Vessels, invoices in the

amount of $174,119.33, evidencing in detail the various towage and other services provided to the

Vessels described above, including the dates, the location and the type of work performed and

identifying the vessels employed. Attached in globo as Exhibit "C" are true and correct copies of

E.N. Bisso’s Invoice Nos. 142662, 142670, 142671, 142821, 142899, 142923, 142937, 142981,

143187, 143858 and 143917 (the “Invoices”). As established therein, the total principal amount for

which Bouchard and the Vessels are liable to E.N. Bisso is $174,119.33.

                                              XIV.

       The Invoices reflect necessaries provided and work performed on or for the benefit of the

M/V BOUCHARD GIRLS, the Barge, and Bouchard. The charges shown in the Invoices were

specifically requested by the Vessels and Bouchard, agreed to, and are fair and reasonable for the

work related to the operations of the M/V BOUCHARD GIRLS, the Barge, and Bouchard.

                                                 4
      Case 2:19-cv-14765-WBV-DMD Document 1 Filed 12/27/19 Page 5 of 10



                                                XV.

      Despite amicable demand, Bouchard has failed to make proper payment for the towage and

other services provided by E.N. Bisso’s tugboats as reflected in the Invoices, which remain due and

owing to E.N. Bisso.

                                               XVI.

       The services of E.N. Bisso give rise to a maritime lien under general maritime law and the

Federal Maritime Lien Act, 46 U.S.C. § 31341, et seq., entitling E.N. Bisso to have the Vessels

arrested and sold to satisfy the debt pursuant to Rules C and E of the Supplemental Rules for Certain

Admiralty and Maritime Claims of the Federal Rules of Civil Procedure.

                                               XVII.

       E.N. Bisso thus has a maritime lien against the Vessels for the unpaid balances owed to

E.N. Bisso, together with attorney's fees of 25% of the amount sought to be collected, interest at

the rate of 18% per annum, costs and any other recoverable damages.

                                               XVIII.

       Upon information and belief, and after investigation, neither Bouchard nor its officers or

principals can be found within this judicial district for the purposes of the Supplemental Rules for

Admiralty or Maritime Claims. See Verification Declaration submitted by Michael F. Vitt, Vice

President of Operations & General Counsel for the Plaintiff, attached hereto and incorporated by

reference as Exhibit “D.”

                                               XIX.

       Although Bouchard cannot be found within the District, it does own goods, chattel or other

property that is, as of the date of filing this Verified Complaint, within the jurisdiction of this

Honorable Court. Specifically, E.N. Bisso avers that Bouchard owns the M/V BOUCHARD GIRLS

                                                 5
      Case 2:19-cv-14765-WBV-DMD Document 1 Filed 12/27/19 Page 6 of 10



and operates the Barge for its record owner, B. 195 Corp., which are currently within this District.

                                                 XX.

        Accordingly, E.N. Bisso moves this Court to issue a Warrant arresting the M/V

BOUCHARD GIRLS and/or the Barge to secure any judgment rendered herein.

                                                 XXI.

        In accordance with the applicable Local Admiralty Rules, E.N. Bisso agrees to hold harmless

and indemnify the U.S. Marshal and all of its deputies from any and all liability as a result of seizing

the Vessels.

                                       COUNT II
                             BREACH OF MARITIME CONTRACT

                                                XXII.

        E.N. Bisso incorporates and restates in this Court II all foregoing allegations in the Verified

Complaint as if set forth fully herein.

                                                XXIII.

        In the summer of 2019, Bouchard and E.N. Bisso entered into a maritime contract pursuant

to which E.N. Bisso agreed to provide vessel support and towage services in connection with

Bouchard’s operations, in exchange for which Bouchard agreed to pay E.N. Bisso for such services.

                                                XXIV.

        As evidenced by the Invoices attached hereto and incorporated herein by reference as

Exhibit C, E.N. Bisso provided services and towage for the benefit of Bouchard and its Vessels in

the principal amount of $174,119.33, which Bouchard has not paid, in breach of the maritime

contract.

                                                XXV.

        As a result of Bouchard’s breach, E.N. Bisso has suffered damages in an amount no less than
                                                   6
      Case 2:19-cv-14765-WBV-DMD Document 1 Filed 12/27/19 Page 7 of 10



$174,119.33, and E.N. Bisso is entitled to recover such amounts from Bouchard, together with the

maximum legal interest allowed by law, costs of these proceedings, reasonable attorneys fees, and

any other legal or equitable relief as the Court deems just and proper.

                                           COUNT III
                                     SUIT ON OPEN ACCOUNT

                                                XXVI.

        E.N. Bisso incorporates and restates in this Count III all foregoing allegations in the Verified

Complaint as if set forth fully herein.

                                               XXVII.

        In the alternative, Bouchard is justly and truly indebted to E.N. Bisso in the amount of

$174,119.33, together with interest at the maximum amount allowed by law, until finally paid, and

for all costs incurred in connection herewith, pursuant to Louisiana Revised Statute § 9:2781, for

the following reasons, to wit:

                                               XXVIII.

        From June 7, 2019 and continuing through August 15, 2019, E.N. Bisso provided services

to Bouchard, which maintained an open account with E.N. Bisso and incurred charges for those

goods and/or services in the amount of $174,119.33.

                                                XXIX.

        E.N. Bisso issued Invoices for the goods and services provided to Bouchard, which are

attached hereto as Exhibit C and incorporated herein by reference.

                                                XXX.

        The charges shown in the Invoices were specifically requested, agreed to, and are fair and

reasonable for the work performed by E.N. Bisso and furnished to the M/V BOUCHARD GIRLS,

the Barge, and Bouchard.
                                                   7
      Case 2:19-cv-14765-WBV-DMD Document 1 Filed 12/27/19 Page 8 of 10



                                               XXXI.

          Despite amicable demand and adequate notice, Bouchard has not paid the balance due on

the account nor attempted to make arrangements with E.N. Bisso to satisfy the outstanding amount.

                                               XXXII.

          Accordingly, E.N. Bisso is entitled to recover the principal balance due on open account,

$174,119.33, together with the maximum legal interest allowed by law, costs of these proceedings,

reasonable attorneys’ fees, and for any other legal and equitable relief as the Court deems just and

proper.

          WHEREFORE, E.N. Bisso & Son, Inc. prays that Defendants be cited to appear and

answer the Verified Complaint and:

1)        That this Verified Complaint be deemed good and sufficient;

2)        That process in due form of law, according to the practice of this Court in cases of

          admiralty jurisdiction, issue against Bouchard Transportation, Co., Inc., in personam,

          citing it to appear and answer this Verified Complaint;

3)        That process according to the rules and practices of this Court in causes of admiralty and

          maritime jurisdiction, particularly Rules C and E of the Supplemental Rules of Certain

          Admiralty and Maritime Procedures issue against the M/V BOUCHARD GIRLS and the

          Barge B. NO. 295, their respective engines, tackle, boilers, equipment, appurtenances,

          etc., and any other property aboard said vessel, in rem;

4)        That pursuant to Supplemental Admiralty Rule C, this Court issue an Order directing the

          clerk of Court to issue Warrant(s) of Maritime Arrest, arresting the M/V BOUCHARD

          GIRLS and/or Barge B. NO. 295, their respective apparel, equipment, engines, freight,

          tackle, etc.

                                                  8
     Case 2:19-cv-14765-WBV-DMD Document 1 Filed 12/27/19 Page 9 of 10



5)     That the M/V BOUCHARD GIRLS and the Barge B. NO. 295 be condemned and sold

       free and clear of all liens and encumbrances to pay E.N. Bisso & Son, Inc.’s claims, and

       that all persons claiming an interest in same be cited to appear, and, pursuant to the

       Federal Rules of Civil Procedure, answer the allegations in the Verified Complaint;

6)     That a judgment be entered in favor of E.N. Bisso & Son, Inc. against the M/V

       BOUCHARD GIRLS and the Barge B. NO. 295, in rem, and against Bouchard

       Transportation Co., Inc., in personam, for the amounts due and owing of at least

       $174,119.33, together with post-judgment interest, and that there be judgment herein

       against Bouchard Transportation Co., Inc., in personam, for all amounts owed to E.N.

       Bisso & Son, Inc. for breach of contract or on open account, together with costs, expenses,

       interest and attorney's fees as set forth above; and

7)     That this Court grant Plaintiff such other and further relief which it may deem just and

       proper.

 LUGENBUHL, WHEATON, PECK                           Respectfully submitted,
    RANKIN & HUBBARD
                                                    _/s/ Stewart F. Peck_______________
                                                    STEWART F. PECK (#10403)
                                                    JAMES W. THURMAN (#38494)
                                                    601 Poydras Street Suite 2775
                                                    New Orleans, LA 70130
                                                    Telephone: (504) 568-1990
                                                    Facsimile: (504) 310-9195
                                                    Email: speck@lawal.com;
                                                    jthurman@lawla.com

                                                    Attorneys for E.N. Bisso & Son, Inc.

PLEASE SERVE:

M/V Bouchard Girls and Barge B. NO. 295, in rem
Vessels are located at Belle Chasse Anchorage, Mile 74 A.H.P. Lower Mississippi River
Belle Chasse, Louisiana

                                                9
    Case 2:19-cv-14765-WBV-DMD Document 1 Filed 12/27/19 Page 10 of 10




Bouchard Transportation, in personam
c/o Morton S. Bouchard, III
48 South Service Rd., Suite 150
Melville, NY 11747




                                       10
